UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1859


PATRICIA T. PATTERSON,

                Plaintiff – Appellant,

          v.

GEORGE FUNDERBURK; SUSAN BARDEN; DAVID HUFFSTERTLER,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Margaret B. Seymour, District
Judge. (0:10-cv-00676-MBS)


Submitted:   September 30, 2010           Decided:   October 7, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patricia T. Patterson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Patricia    T.    Patterson      appeals    the    district       court’s

order accepting the recommendation of the magistrate judge and

denying relief on her 42 U.S.C. § 1983 (2006) complaint.                              We

have     reviewed    the        record    and    find     no     reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Patterson v. Funderburk, No. 0:10-cv-00676-MBS (D.S.C.

June     10,    2010).      We     deny    Patterson’s         motion    for     default

judgment.       We dispense with oral argument because the facts and

legal    contentions      are     adequately      presented      in     the    materials

before    the    court    and     argument      would   not    aid    the     decisional

process.

                                                                                AFFIRMED




                                           2